Citation Nr: 9923010	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-36 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
peritoneal adhesions, residuals, shell fragment wound 
penetrating abdominal cavity, ascending colon and liver.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals, abdominal operative scars with eschar of abdominal 
wall involving Muscle Group XIX, with postoperative ventral 
hernia.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound penetrating Muscle Group 
XX.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from December 1942 to August 
1945.  For combat service in the European Theater during 
World War II, he was awarded the Combat Infantryman Badge and 
the Purple Heart Medal, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision which 
denied increased evaluations for the veteran's service-
connected disabilities listed above.  The case is ready for 
appellate review.

During the pendency of this appeal, the veteran filed a claim 
for service connection for "hair loss secondary to medication 
prescribed" for service-connected disabilities.  The RO 
denied this claim in an October 1998 decision.  The veteran 
did not appeal this matter.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the pending appeal has been requested or 
obtained.

2.  Peritoneal adhesions, residual of shell fragment wound 
penetrating the abdominal cavity, ascending colon and liver, 
are not more than moderately severe; the residuals of this 
wound have been static in nature for many years; there is no 
current medical evidence demonstrating any disability of the 
colon or liver; the abdomen is not particularly tender or 
painful on palpation, adhesions were removed during ventral 
hernia repair, and the veteran has constipation without any 
significant obstruction demonstrated by X-ray and without 
frequent and prolonged episodes of severe colic distention, 
nausea or vomiting; no peritonitis, no ruptured appendix, no 
perforated ulcer or other symptoms which might warrant the 
next higher evaluation are shown.

3.  The residuals of operative scars of the abdomen with 
eschar of the abdominal wall involving Muscle Group XIX with 
a postoperative ventral hernia reveals a vertical 7-inch 
scar, actually representing two scars from the original 
surgery and the repair of the ventral hernia, which 
manifested at the site of the prior surgical scar, but the 
ventral hernia was repaired in February 1993 without any 
chronic residual.  There is also a 1.5-inch scar from the 
initial colostomy site and numerous surgical cross-hatching 
scars across the main vertical scar but no scarring 
identified is clinically shown to be poorly nourished, 
ulcerated, or tender or painful.  Musculature of the 
abdominal wall is not more than moderately impaired and 
moderately severe impairment of the abdominal muscles is 
neither shown nor closely approximated.

4.  The shell fragment wound penetrating Muscle Group XX is 
presently shown to result in a well-healed, non-tender scar 
near T12, and not more than moderate impairment of the 
thoracic spine musculature is demonstrated; moderately severe 
muscle impairment is neither shown nor closely approximated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for peritoneal adhesions, residuals, shell fragment wound 
penetrating abdominal cavity, ascending colon and liver have 
not been met.  38 U.S.C.A. §§  1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.951, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.114, 
Diagnostic Code 7301 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for the residual postoperative scars of the abdomen with 
eschar of the abdominal wall involving Muscle Group XIX, with 
a postoperative ventral hernia, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.951, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 4.40, 4.55, 4.56, 4.73, 
4.114, Diagnostic Code(s)  5319-7339 (1998).  

3.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a shell fragment wound penetrating 
Muscle Group XX have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.951, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.55, 4.56, 4.73, Diagnostic Code 5320 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that they are plausible.  All of 
the facts have been properly developed and no further 
assistance is necessary to comply with the duty to assist 
required by law.  Id.

Facts:  The service medical records show that the veteran was 
wounded in action in March 1945.  A high explosive shell 
fragment wound penetrated the abdomen on the right side.  
This penetrating wound was considered severe and also 
resulted in some damage to the liver, ascending colon and 
ileum.  There was also a mild penetrating wound at the right 
interscapular region, two centimeters lateral to the thoracic 
vertebra.  The abdominal wound required surgical repair of 
the liver and bowel and the placement of a temporary 
colostomy.  A barium enema completed in July 1945 was 
interpreted as showing no evidence of gross obstruction and 
fluid reached the site of the colostomy, midportion of 
ascending colon, without difficulty and the fluid passed 
through the cecum without difficulty.  Colostomy closure was 
completed in April 1945.  Films at the site of previous 
colostomy were taken showing some change in the mucosal 
outline and Haustra, but otherwise no functional pathology 
was identified.  Other than a recurring fever, the veteran 
had an uneventful convalescence except that in June 1945, 
while on pass, he slipped and fell and fractured the right 
ulna.  All wounds were considered well healed at that time.  
The veteran was subsequently separated from service for 
medical disabilities.  It was recorded that he had an eschar 
of the abdominal wall secondary to a wound of a penetrating 
shell fragment which entered the abdomen and injured the 
liver, ascending colon, and ileum.  Also noted were multiple 
wounds of the back and abdomen plus two operative scars with 
resultant loss of tissue resulting in a weak abdominal wall.  
The veteran was granted service connection for his multiple 
injuries effective upon separation from service in August 
1945.

The first VA examination conducted one year after service in 
August 1946 indicated that the veteran had not received any 
medical treatment since his separation.  At the time, he 
complained that since closure of the colostomy in April 1945, 
he had been unable to eat large quantities of food at one 
time.  He took frequent small feedings.  He was frequently 
constipated but found that mineral oil aided this.  
Examination revealed no evidence of masses or hernia, the 
appetite was good, and the veteran had gained weight.  The 
impression was that the veteran's complaints were probably 
due to a decrease in the size of the lumen of the stomach 
which was forced by repair of perforation. 

Rating action completed in August 1946 resulted in the 
veteran being assigned a 30 percent evaluation for peritoneal 
adhesions, residuals of gunshot wound penetrating abdominal 
cavity, ascending colon and liver, and a 10 percent 
evaluation for gunshot wound penetration of the back with 
injury to Muscle Group XX, effective from June 1946.  (These 
were shell fragment wounds not bullet wounds.)  There was 
also a 10 percent evaluation for residuals of operative scars 
of the abdomen with eschar of abdominal wall involving Muscle 
Group XIX effective from June 1946.  

VA examination in August 1948 noted the veteran's continued 
complaints of frequent constipation and discomfort if bending 
forward and standing again.  

VA examination in October 1956 indicated that the veteran had 
some burning sensations in the back in the region from T2 to 
T12 which was intermittent.  Apparently the condition was 
worse in periods of nervous tension and the veteran said he 
sometimes broke out with an allergic type of rash.  He said 
he used to have cramping in the bowel and stomach areas 
rather frequently, but this had considerably subsided and he 
had relatively rare attacks of this type of discomfort 
associated with any possible type of adhesions of the 
abdomen.  His main complaint regarding the above-mentioned 
injuries and surgery was more or less gaseous eructations and 
passage of flatus, somewhat associated with slight 
constipation.  Other than this, there was no evidence of 
chronic obstructive phenomena.  The veteran was eating well 
and was slightly overweight at 195 pounds.  Examination 
showed two areas of shrapnel wounds of the back: one in the 
region of the right back about at the level of the upper 
border of the right scapula, measuring approximately an inch 
and a half by one inch, well healed and unattached to the 
underlying integument, and another at about the 12th rib on 
the right side, measuring approximately an inch and a half by 
about one inch, also well healed and unattached to the 
underlying integument.  In the right lower abdomen, there was 
a surgical scar, measuring approximately nine inches in 
length and approximately an inch and three-quarters in width.  
This was a right rectus incision residual resulting from 
treatment of the perforated liver, colon and ileum.  There 
was also a right lower quadrant scar where the colostomy was 
effected, approximately 5 inches in length and about an inch 
in width, well healed and slightly attached to the underlying 
integument.  

Examination of the abdomen showed no evidence of distention, 
hernia or any diastases of the scars of previous surgery.  
The abdomen was relatively flat, quiescent, with no evidence 
of cysts, tumors, masses or inflammatory reactions and no 
evidence of obstructive phenomena.  All motions of the back 
were normal.  The veteran was able to bend over and touch 
fingertips to the floor, come to a complete squat and arise, 
and right and left lateral bending and backward bending of 
the back were normal with no subjective complaints.  X-ray 
examination was interpreted as showing no evidence of 
fracture, old or recent dislocation, arthritis, abnormal 
curvature, anatomical development variation or any other 
pathology of the dorsal and lumbosacral spine.  The 
sacroiliacs and all intervertebral spaces were well within 
normal limits and there was no evidence of retained metallic 
foreign bodies anywhere in the back from the upper dorsal 
region to the pelvis.

In October 1978, the veteran submitted a statement from a 
private physician (AAK) indicating that the veteran had 
weakened abdominal muscles and probably lower back muscles as 
a result of his shrapnel wounds which in turn caused 
increasing back deformity, advancing osteoarthritic changes, 
and back pain which had resulted in his present condition.  
Several efforts to obtain this physician's private treatment 
records were made, but there was no response.

The veteran was provided a VA internal medicine examination 
in January 1983.  At the time, the veteran was 61 years old.  
He had worked until about one year ago as a warehouseman.  
The veteran complained that he continued to have occasions of 
belching and gas pains which were relieved with antacid.  
There was little complaint in regard to the scars either in 
the back or in the abdomen although the scar in the lower 
back was described sometimes as feeling "hot."  Principal 
complaints at this time were of the low back and right hip.  
He weighed 190 pounds.  The shell fragment and surgical scars 
were again described and none were noted as painful.  There 
was no tenderness to abdominal palpation, rectal examination 
was normal and occult blood negative.  X-ray examination of 
the lumbosacral spine was interpreted as showing moderate-to-
severe scoliosis of the lumbar spine convex to the right.  
There was also a loss of height of the L5 vertebral body 
consistent with a compression fracture.  There was also 
diffuse narrowing of multiple lumbar intervertebral joint 
spaces and a vacuum-disc phenomenon from L5-S1, L4-L5, and 
L3-L4.  Also, anterior osteophyte formation was extensive.  
The diagnosis regarding the veteran's service-connected 
wounds were gas pains and belching relieved with antacid, 
little tenderness regarding scars, and Muscle Groups XIX and 
XX were weak but functional.  

In February 1993, the veteran was provided VA surgery to 
repair a ventral hernia which had occurred at the site of 
abdominal surgery scarring.  The hernial sac was dissected 
away freely from the surrounding tissues.  The fascia was 
then dissected back to the midline on the more medial aspect 
of the wound and far laterally on the lateral side.  After 
this, all herniations through prior retention suture sites 
were resected away from the anterior abdominal wall and 
"[a]ll adhesions were removed."  A piece of Marlex mesh was 
then fashioned to cover the wound.  All records surrounding 
this surgery, and subsequent examinations, indicate that it 
was performed without incident and that it healed without 
chronic residual.

A physical examination performed in February 1993 indicated 
that the veteran had no dysphagia, no hepatitis and no 
peritonitis but there was some mild heartburn.  There was no 
urinary difficulty and no urinary tract infection.  The 
abdomen was soft, nontender and nondistended.  Bowel sounds 
were positive.  

A VA MRI performed in December 1994 was interpreted as 
showing marked scoliotic deformity with acute angulation at 
L2-L3.  L1-L2 and L2-L3 had left lateral osteophytes with 
possible peripheral nerve involvement and there was moderate 
canal stenosis at L3-L4 and L4-L5, mostly secondary to 
excessive facet hypertrophy.  

In December 1994, the veteran was provided with a VA general 
medical examination.  Examination again resulted in 
description of a 7-inch abdominal scar with numerous cross-
hatching scars.  There was no (recurrent) hernia and there 
was no tenderness.  A contemporaneous VA neurological 
examination resulted in findings of fairly marked lumbosacral 
spondylosis with root irritation and slight sensory 
impairment of the left foot.  

In May 1996, the veteran was provided with a series of VA 
examinations.  An examination for alimentary appendages noted 
that he weighed 187 pounds.  There was a vertical 7-inch scar 
of the abdomen which was actually two scars, one from the 
original surgery, and the other from the repair of the hernia 
at the incisional site.  However, this scar was well healed 
and nontender.  Bowel sounds were normal, there did not 
appear to be any organomegaly and there was no distention of 
the abdomen.  The veteran reacted normally to palpation not 
showing any tenderness.  The veteran had no complaints about 
the ventral hernia repair and he had minimal complaints about 
the abdominal system overall.  A sonogram of the abdomen was 
ordered to scan for integrity of internal structures and the 
presence of any constrictures due to any adhesions.  This 
sonogram was interpreted as showing that the liver and spleen 
appeared normal.  Several echogenic foci were present within 
the gallbladder.  No intra- or extrahepatic biliary ductal 
dilation was evident.  The impression from examination was 
cholelithiasis (presence or formation of gallstones), 
discrepant renal size raising the possibility of right renal 
artery stenosis but otherwise there was an unremarkable 
abdominal sonogram.  

During neurological examination in May 1996, it was noted 
that the veteran had a well-healed scar at about T12 just to 
the right of the midline of the dorsal area.  This 
examination also contained the veteran's history of reported 
weakness of the abdominal muscles since the time of the 
initial injury.  He also reported shrapnel wounds to the low 
back area but these resulted in only minor impairment.

During November and December 1996, the veteran was 
hospitalized for six days at a VA medical center for an L3-L5 
laminectomy and bilateral facetectomy and foraminotomy for 
stenosis.

Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

The principal symptoms of disability from muscle injuries are 
weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement.  38 C.F.R. § 4.50.  The 
conception of disability of a muscle or muscle group is based 
on the ability of the muscle to perform its full work and not 
solely on its ability to move a joint.  38 C.F.R. § 4.51.  
(these sections now deleted)

During the pendency of this appeal, certain amendments were 
made to the Schedule with regard to certain sections for 
rating muscle injuries.  These amendments were made because 
medical science had advanced, and commonly used medical terms 
had changed.  The effect of these amendments was to update 
this portion of the rating schedule to ensure that it used 
current medical terminology and unambiguous criteria, and 
that it reflected medical advances that had occurred since 
the last review.  No actual substantive changes were proposed 
in the changes made.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in five anatomical regions.  There will be 
no rating assigned for muscle groups which act upon an 
ankylosed joint with certain exceptions.  38 C.F.R. § 4.55.  

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  Slight 
muscle disability results from simple wound of muscle without 
debridement or infection as evidenced by service records 
documenting superficial wounds with brief treatment and 
return to duty, healing with good functional results, minimal 
scars, no evidence of fascial defect, atrophy or impaired 
tonus.  Moderate muscle disability results from through-and-
through or deep penetrating wounds of short tract from single 
bullet, small shell or shrapnel fragment without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  Moderate muscle injury would involve 
service records or other evidence of inservice treatment 
including lower threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings would include entrance and, if 
present, exit scars, small or linear, indicating short track 
of missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Moderately severe muscle disability would result 
from through-and-through or deep penetrating wound by small 
high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intramuscular scarring.  Moderately severe disability 
would involve service records or other evidence showing 
hospitalization for prolonged periods for treatment of the 
wound, evidence of inability to keep up with work 
requirements, entrance and, if present, exit scars indicating 
track of missiles through one or more muscle groups, 
indications of palpitation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  38 C.F.R. § 4.56. 

The function of Muscle Group XIX is support and compression 
of the abdominal wall and lower thorax; flexion and lateral 
motions of the spine; synergists in strong downward movements 
of the arm.  Disability of this muscle group which is slight 
is noncompensable, which is moderate warrants a 10 percent 
evaluation, and which is moderately severe warrants a 
30 percent evaluation.  38 C.F.R. § 4.73, Diagnostic 
Code 5319.  

The function of Muscle Group XX includes postural support of 
the body; extension and lateral movements of the spine.  
Slight impairment of the cervical and thoracic region of this 
muscle group warrants a noncompensable evaluation.  Moderate 
impairment warrants a 10 percent evaluation and moderately 
severe impairment warrants a 20 percent evaluation.  
38 C.F.R. § 4.73, Diagnostic Code 5320.

Ratings under Diagnostic Codes 7301 through 7329, inclusive, 
7331, 7342, and 7345 to 7348 inclusive, will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code  which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.114.  

Adhesions of the peritoneum which are severe with definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic distention, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage warrants a 
50 percent evaluation.  Adhesions of the peritoneum which are 
moderately severe with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain warrants a 30 percent evaluation.  
Adhesions which are moderate with pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention warrants a 
10 percent evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7301.  

A postoperative ventral hernia which is massive and 
persistent with severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable 
warrants a 100 percent evaluation.  A postoperative ventral 
hernia which is large and not well supported by a belt under 
ordinary conditions warrants a 40 percent evaluation.  Such 
hernia which is small and not well supported by a belt under 
ordinary conditions, or healed with postoperative wounds with 
weakening of the abdominal wall and the indication for a 
supporting belt warrants a 20 percent evaluation.  A 
postoperative hernia with a wound which is healed with no 
disability and no belt is indicated warrants a noncompensable 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7339.  

The evaluation of the same disability under various diagnoses 
(pyramiding of compensable ratings) is to be avoided.  
38 C.F.R. § 4.114.  

Analysis:  Initially, the clear preponderance of the medical 
evidence on file is against an evaluation in excess of 
30 percent for the veteran's rating for adhesions of the 
peritoneum, residuals of shell fragment wound of the abdomen, 
including damage to the ascending colon, ileum and liver.  
This evaluation, reflective of moderately severe peritoneal 
abdominal adhesions, was initially assigned to the veteran to 
reflect internal disability of the abdomen as a result of a 
serious and severe shell fragment wound received in 1945.  
This evaluation has been in effect since June 1946 and is 
protected in accordance with 38 C.F.R. § 3.951(b).  

However, careful review of the clinical evidence shows that 
the veteran does not in fact have moderately severe, let 
alone severe, adhesions of the peritoneum or other such 
impairment of the internal organs of the digestive system.  
While initial damage to the liver, ileum and ascending colon 
were mentioned at the time of service, there is simply no 
medical evidence of any continuing or chronic difficulty with 
these internal organs since the time of that surgical repair.  
While a colostomy was initially created, it was later removed 
without chronic residual.  Over the intervening decades, it 
is clear that the internal injuries have been rather static 
and well healed.  The veteran's only consistent complaint has 
been of occasional gas, belching, and constipation, all of 
which have been noted to have been relieved with over-the-
counter medication.  

Historically, a barium enema in July 1945 was interpreted as 
showing no evidence of gross obstruction; such digestive 
system obstruction being the principle symptom for higher 
compensable evaluations of peritoneal adhesions.  38 C.F.R. 
§ 4.114, Diagnostic Code 7301.  The October 1956 VA 
examination clearly stated that there was no evidence of 
obstructive phenomenon.  The veteran is shown to have 
maintained a good appetite and has never been recorded as 
underweight.  A VA physical examination prior to the 
veteran's February 1993 ventral hernia repair resulted in 
essentially normal findings for gastrointestinal and 
genitourinary examinations other than mild heartburn.  While 
a ventral hernia at the incisional site of abdominal repair 
did occur, the operative report for that hernia repair 
indicates that tissues and segments of omentum that had been 
adhesed to the anterior abdominal wall were removed during 
the operation and "[a]ll adhesions were removed."  Marlex 
mesh was also inserted to add strength to the abdominal wall 
and all records of this hernia repair and subsequent 
examinations show that the ventral hernia was performed 
without adverse impact and that it resolved without chronic 
residual of any kind.  The most recent May 1996 sonogram 
noted possible gallstones and discrepant renal size but 
otherwise noted an unremarkable abdominal sonogram.  

The 30 percent rating currently in effect contemplates 
moderately severe adhesions of the peritoneum with partial 
obstruction manifested by delayed motility of barium meal and 
episodes of pain.  The record is negative for evidence of 
adhesions or obstruction.  The next higher 50 percent 
evaluation may not be awarded in the absence of evidence of 
severe adhesions of the peritoneum with definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distention, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  None of the criteria for 
a 50 percent evaluation are shown or even closely 
approximated by any clinical evidence on file.

Next, the Board concludes that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the residuals of operative scars of the abdomen with eschar 
of the abdominal wall involving Muscle Group XIX with a 
postoperative ventral hernia.  Numerous examinations have 
clearly identified the various abdominal scars including 
scars from the initial exploratory laparotomy, from the 
ensuing colostomy and its revision, and from the ventral 
hernia repair in 1993.  All of these examinations have found 
that the scars are neither significantly adherent, poorly 
nourished, ulcerated or painful on objective demonstration.  
In fact, the veteran's abdomen has not been shown to be 
tender to palpation.

While the ventral hernia itself did appear at the site of the 
much earlier laparotomy scar and was thus appropriately 
service connected, the residuals of this were appropriately 
rated in combination with the residuals of damage to Muscle 
Group XIX of the abdominal wall.  There are no chronic 
residuals of that hernia, however.  A noncompensable 
evaluation is provided for a postoperative ventral hernia in 
accordance with 38 C.F.R. § 4.114, Diagnostic Code 7339, when 
the postoperative wound is healed with no disability and a 
belt is not required for support.  

The veteran has long been in receipt, however, of a 
10 percent evaluation for moderate impairment of Muscle 
Group XIX involving the musculature of the abdominal wall and 
lower thorax.  This is clearly consistent with the dictates 
of 38 C.F.R. § 4.56(2) for moderate muscle disability from 
through-and-through or deep penetrating wounds of short track 
from a single bullet, small shell or shrapnel fragment 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  The January 1983 VA 
examination found that Muscle Group XIX was weak but 
functional.  However, the clinical evidence on file does not 
show that the veteran currently manifests Muscle Group XIX 
disability which may be fairly characterized as moderately 
severe, even including the postoperative ventral hernia.  
Abdominal scarring is nontender and noncompensable and there 
is simply no clinical evidence on file which shows or 
demonstrates a significant disability of the abdominal 
muscles at any time since these initial wounds were healed 
after the veteran was separated from service.  Any internal 
abdominal discomfort is fairly evaluated in accordance with 
the above discussed thirty percent evaluation for peritoneal 
adhesions.  38 C.F.R. § 4.114.  

Finally, the Board concludes that a preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the shell fragment wound penetrating Muscle Group XX.  Again, 
the January 1983 VA examination noted that Muscle Group XX 
was weak but functional.  No clinical evidence on file shows 
any significant loss of back musculature of the cervical or 
thoracic region sufficient to warrant a 20 percent evaluation 
for moderately severe muscle damage.  The scars from the 
shrapnel wounds of the back were early reported in the 
location of T2 and T12 but were more recently, during the May 
1996 VA neurological examination, only identified as being a 
well-healed scar at about T12 just to the right of the 
midline in the dorsal area.  The shell fragment wounds of the 
back were never evaluated as seriously disabling at any time 
over the decades since the veteran was separated from 
service.

While the veteran has manifested significant lumbar spine 
disability including significant scoliosis, degenerative 
changes, joint space narrowing, spondylosis, and vacuum-disc 
phenomenon, these low back disabilities were first manifested 
many years after service and have not been clinically shown 
to be related to any of the veteran's service-connected 
disabilities.  The veteran claimed entitlement to service 
connection for low back disabilities years ago and this claim 
was denied by the RO with no appeal by the veteran.  He most 
recently attempted to reopen this claim and was advised of 
the need to submit new and material evidence to reopen such a 
claim.  That issue was not perfected for appeal.  However, 
with respect to Muscle Group XX, no more than moderate 
disability of the thoracic region has been demonstrated for 
many years and this is consistent with the 10 percent 
evaluation which is currently in effect.  A higher evaluation 
would require evidence showing moderately severe cervical 
and/or thoracic musculature disability.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
peritoneal adhesions, residuals, shell fragment wound 
penetrating abdominal cavity, ascending colon and liver is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals, operative scars of the abdomen with eschar of the 
abdominal wall involving Muscle Group XIX with postoperative 
ventral hernia is denied.  

Entitlement to an evaluation in excess of 10 percent for 
shell fragment wound penetrating the back involving Muscle 
Group XX is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

